DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 7, and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with respect to claims 3-6 have been fully considered and are persuasive.  The 102(a)(1) of 1/4/2021 has been withdrawn. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kogure et al. (2002/0087251).
Regarding claim 1: Kogure discloses a vehicle control method comprising:
detecting a yaw rate of a vehicle (Fig. 3 Paragraph 0008, 0009, 0025, 0054-0059);
determining whether the vehicle is in a forward travel state (Fig. 3 Paragraph 0008, 0009, 0025, 0054-0059);
comparing an absolute value of the yaw rate to a prescribed value other than zero (Fig. 3 Paragraph 0008, 0009, 0025, 0054-0059); and 
determining a road surface friction coefficient to be low upon detecting that the absolute value of the yaw rate during the forward travel of the vehicle to be state is equal to or greater than the prescribed value ether than zero, and determining the road surface friction coefficient to be high upon detecting that the absolute value of the yaw rate during the forward travel of the vehicle to be state is less than the prescribed value (Fig. 3 Paragraph 0008, 0009, 0025, 0054-0059).
Regarding claim 2: Kogure discloses setting the prescribed value to be greater when the vehicle is traveling at a high speed than when the vehicle is traveling at a low speed (Fig. 3 Paragraph 0008, 0009, 0025, 0054-0059).
Regarding claim 7: Kogure discloses wherein the determining whether the vehicle is in the forward travel state is accomplished by determining whether an absolute value of a steering amount is equal to or less than a prescribed steering amount (Paragraph 0025).
Regarding claim 9: Kogure discloses determining whether a vehicle speed of the vehicle is larger than or equal to a prescribed vehicle speed and using a previous value of the road surface friction coefficient if the vehicle speed is not larger than or equal to the prescribed vehicle speed (Fig. 3 Paragraph 0008, 0009, 0025, 0054-0059).
Allowable Subject Matter
Claims 3-6 are allowed.
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D Lang whose telephone number is (571)270-3213.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MICHAEL D LANG/Primary Examiner, Art Unit 3668B